United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
GENERAL SERVICES ADMINISTRATION,
FEDERAL PROTECTION & SAFETY
DIVISION, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1588
Issued: March 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 27, 2010 appellant filed a timely appeal of an April 21, 2010 merit decision of
the Office of Workers’ Compensation Programs denying a recurrence of disability. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of
disability on May 26, 2009.
FACTUAL HISTORY
On November 16, 1981 appellant, then a 43-year-old crime prevention specialist, injured
her low back while pulling an arrestee to the processing area. The Office accepted her claim for
a lumbar strain on March 22, 1982. On May 22, 1985 appellant filed a traumatic injury claim
alleging that she injured her low back in the performance of duty. The Office accepted that she
sustained a low back strain. It accepted a recurrence of disability on March 19, 1986. The
Office subsequently accepted a chronic lumbar strain. A magnetic resonance imaging (MRI)

scan dated June 18, 1986 revealed bulging discs at L3-4 and L4-5. Appellant continued to work
light duty in 1992. The Office accepted that she sustained a recurrence of disability on
August 10, 1992. Appellant retired on December 31, 1994.
Appellant filed a recurrence of disability claim on July 23, 2009 and alleged that she
began experiencing spasms in her back beginning in May 2009. The Office contacted her and
she indicated that she sought additional medical treatment. Dr. Daryl Rosenbaum, a physician,
examined appellant on August 18, 2009 and noted that she sustained employment injuries in
1981 and 1988 and diagnosed chronic low back pain. He found tenderness throughout the soft
tissues of the lumbar region. Dr. Rosenbaum recommended physical therapy. Appellant
submitted physical therapy notes dated September 3 to October 12, 2009.
The Office conducted a telephone conference with appellant on March 16, 2010.
Appellant reported that her recurrence occurred on May 26, 2009 and that she was retired.
In a letter dated March 16, 2010, the Office requested additional factual and medical
evidence from appellant in support of her claim. It allowed 30 days for a response. On
March 25, 2010 appellant responded that she experienced back pain every day and that her flareup on May 26, 2009 lasted for several weeks.
By decision dated April 21, 2010, the Office denied appellant’s claim for a recurrence of
disability finding that she failed to submit the sufficient medical evidence to establish a causal
relationship between her disability as of May 26, 2009 and her accepted employment injuries.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.1 Appellant
has the burden of establishing by the weight of the substantial, reliable, and probative evidence, a
causal relationship between her recurrence of disability commencing May 26, 2009 and her
November 16, 1981 employment injury.2 This burden includes that necessity of furnishing
medical evidence from a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disabling condition is causally related to employment factors
and supports that conclusion with sound medical reasoning.3

1

20 C.F.R. § 10.5(x).

2

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-09 (1982).

3

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

2

ANALYSIS
The Office accepted that appellant sustained a chronic lumbar strain as a result of her
accepted employment injuries in 1981 and 1982. Appellant retired from the employing
establishment in 1994. She filed a recurrence of disability in 2009 commencing May 26, 2009
noting that her back condition required medical attention. In support of her claim, appellant
submitted an August 18, 2009 report from Dr. Rosenbaum, who noted the employment injuries
in 1981 and 1988 but did not describe the nature of the employment incidents or the accepted
conditions. Dr. Rosenbaum examined appellant finding tenderness through the soft tissues of the
lumbar region and diagnosed chronic low back pain.
The Board finds that Dr. Rosenbaum’s report is not sufficiently detailed or reasoned to
establish a recurrence of disability due to her accepted employment injuries. Dr. Rosenbaum did
not list the details of appellant’s accepted employment injuries or address how her current back
condition in 2009 related to those injuries. He did not address any bridging medical evidence or
offer adequate medical reasoning supporting that appellant’s current condition was related to her
accepted employment injuries. Due to these deficiencies in Dr. Rosenbaum’s report, the Board
finds that the medical evidence is not sufficient to establish that appellant sustained a recurrence
of disability on May 26, 2009.
Appellant also submitted several physical therapy notes. A physical therapist is not a
physician under the Federal Employees’ Compensation Act.4 As these notes were not signed by
a physician, they have no probative value in establishing appellant’s claim.5
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish that her alleged recurrence of disability on May 26, 2009 is causally related to her
accepted employment injuries.

4

5 U.S.C. §§ 8101-8193, 8101(2); Thomas R. Horsfall, 48 ECAB 180 (1996).

5

Merton J. Sills, 39 ECAB 572 (1988).

3

ORDER
IT IS HEREBY ORDERED THAT the April 21, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

